COURT OF APPEALS
SANDEE BRYAN MARION                       FOURTH COURT OF APPEALS DISTRICT                             KEITH E. HOTTLE
 CHIEF JUSTICE                              CADENA-REEVES JUSTICE CENTER                               CLERK OF COURT
KAREN ANGELINl                                 300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                             SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                          WWW.TXCOURTS.GOV/4THCOA.ASPX                                 TELEPHONE
PATRICIA O. ALVAREZ                                                                                     (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                           FACSIMILE NO.
 JUSTICES                                                                                               (210)335-2762


                                                   July 30,2015



        Michele Chimene                                            Raquel Perez
       The Chimene Law Firm                                        700 N. St. Mary's St., Suite 1825
        2827 Linkwood Dr.                                          San Antonio, TX 78205
        Houston, TX 77025

        G. Wade Caldwell
        One Riverwalk Place, Suite 1825
        700 N Saint Marys St
        San Antonio, TX 78205-3507



        RE:      Court of Appeals Number:      04-14-00655-CV
                 Trial Court Case Number:      13-06-0559-CVA
                 Style:                        Ivarene and Victor Hosek v. Rosale Scott



        Dear Counsel:



              The above cause has been set for formal submission and oral argument before this Court
        on Wednesday, September 9, 2015, at 9:00 AM, before a panel consisting of Chief Justice
        Sandee Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

               Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
        the appellant.   If you do not wish to present argument, you must notify this Court in writing
        within seven (7) days of receiving this notice.

              The Court provides a guest WiFi network for parties arguing before the Court,                The
        password to access the network is available at the Clerk's Office on the day of argument.

                                                               Very truly yours,



                                                                Sandee Bryan Marion, Chief Justice